3’
p           ‘~        OFFICE         OF .THE ATTORNEY GENERAL                      OF TEXAS
                                                AUSTIN
‘GROVm”SLLLmOs
:-
*no”*m. ae.*.“AL                 .    :
                                                   ;
                  :
   .
                           ,~.


       -z        Mlrr ~ethuiao L9m Bmahlll
                 county Attorno~
                 Bar Chatty
                 Bee+illr, Tuar

                 Deer Ml,* Baz’ahlllr




                                                                             tr ia l
                                                                   lx P r lnlng    lo o o unt
                                                                                           (
                                                                     t,Prrainst 6 of 8.e
                                                                         80titr     fu~ti00   0r th0
                                                                      a?     A Deputy
                                                                                   ghorift ii&
                                                                      6 trot that the Crimiaal
                                                            .8.
                                                             orrm           do er
                                                                                not aarry a a lnty
                                                            sherlrr~~~0rri0cr
                                                                           ia         indoibt u
                                                                            Inother r 0r d1I em
                                                                                              1 ,
                                             ruling l6 tohow th6shmrr*8Of~ldO           11
                                              this awit,       ii 18 18 au0 thi8 omit,
                                             tana lII  luditat*r   inOp00ti0fi. Th0 mix
                                            orermrtWBIlrtwacttt oiPreoinot                            6,br
                                            or    the    ~a800     4ab     lar  r6t\un   -8         aad* Iq
                      lme, lt WII            aoporitrd       4th      the Jurtior     or the        Peaocl
                      or    moin~t          6,    *ho      orantcld      lma      to 8ho Orand JurJ.
                      Th8re0rr            th0 sheri      R *a 0rrie0 hu no rooord or a aam
                      riled in thir              mennet    until    lr ta rlndiobent          has    been
                      retum64.”
          ;tlse   Catherine   Lyne BarnhIll,      page 2




                       Xssumlng thst an sxa~lnlng              trial   was had and your
          sheriff    or deputy perform4          eerrloes      In such examining trial
              -rovldsd    in Artlole     1020      Vernon’s Umotated         Texas Coda or
          ~~&a1       ProceUure,    and thekiter            tho defendant     was indloted
          f,x an offense      based upon or growing out of the ohsrgr rile4
          In the exa.uIning Court, and such indlotment                  ohargad the or-
          Csnsr or awrde?, or sane other felon9                 other thtn one under
          whloh n oonvlotlon       of a mIadeseanor          or a relon9 whloh oerrlu
     .-   tha punishment of a rlne,           jail    rentenoe      or both euoh ?Ine and
j-        Iqmlsomnent      in jail      rag be had, than upon oomplylng with
\         the provisions      of 83 i d Art, 1020, V. A. C. C. P., ln regard               to
          prerentlng    a morn,      Itorlzad      aooouat,     ato.,   a proper olaln b9
          suah ofiioer     :*ould be allowable.
                       8awetar,  If the iAdiOtmeAt t¶&i;rlAUtdefeA48At IS for
          a fslon9   other th%n murder but under the law he map be aonriotsd
          under suoh lndlotment      for a slsdemm~or,       or  the punlehaent     as-
          s8ased sEalAst his ma9 be a rise or both fiA6 and jaI1 SeAtmoe,
          the State ma9 not pay sny mondy        to the orrloer      for hla servicer
          rendered    IA the @xsizinlng trial    of suoh osse,      until the mid
          lndlotscnt    hsa been finally    disposed    o? In ths trial     Court,elthar
          by 41 snlsaal , aoqulttal,     or a OOAViQtiOA,      snd the punishment
          assessed   be other thhan !I fine sad/or      jail   SeAtenor,
                      In AO event rould a olaIm egalnst  the State 11s for
          such fses Mtil    aA IndIOCment has been ?OturAed iOr aA Offense
          0r the grade 0r a rOiOA9 baaed upan or growing out 0r the oharge
          riled  In the ex.smIning Court.
                      In Cast tha defendant        1s IA4Ioted for a fOiOAy        sad
          upon ooAvIotlon     hfr pUAidUW3At     is by riAt4     or oonfinamsnt     IA
          thu 00uAtg jail,     or by both ruoh iin0 and confineimnt in the
          county j311 or oonvlotod        or a mlsdemeenor, then suoh oosts
          should ba taxed,     assesoed    *rid collected     from the dsfandant,ae
          ln mIsde3erlnor   oaees.     (so0 Ovsrrtrset      v. State,    112 Cr. l?,
                   6. Ifi. (2) .1039; and Exparte Taylor,          142.Cr.R.    640,155         S.yJ.
          w8:f      I.
                       The olalm for such fees would not oome *through
          Prsolnot   1 (Beeville   Praolnot)‘,    as, sooordlng      to the facts
          stated   by JOU, the rervloes     were perforaad    by your Sherlif     or
          dspnt9 pursuant to a ooapl*IAt        mad IA Preoinot 6. Your
          !iherIff  and deputies   may perform offtoial     serVioe8      iA aA
          Justioe   Court In sny preolnot      of your County regardless       oi the
          raot suah preolnot     hse an sotlve    Justloe  of the F’eaoe and ?UI




                                                                                                        . .T


                                                                                                               1
rias         CsthariniJ   l.yae Ssrnhill,    pago 3




3ctivc     coaotnblo.     The feea rOF ;ruch rarVl8ud       rendered,      if
collectable      it *ll,   fire due t!ae offloer   aotu4llp     pertoralng
ths srrvloa~,       whether ha be Sheriff      ot Conotqble,
                   TmstIng     tba above    fully   ansmrs   your question,
KS     4r4